DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated September 15, 2021, has been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of                WO 2011/020170 (“Huneault”).
Considering Claims 1, 3, 6, and 7: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure.”  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 1.  The single-screw extruder of St-Pierre reads on the second extruder of claim 1.
	Claim 1 recites that the second extruder is “separate” from the first extruder.  The examiner finds that the broadest reasonable interpretation of this limitation, read in view of the original disclosure, is met by the two extruders of St-Pierre.  Specifically, St-Pierre teaches that an adapter connects the exit of the single-screw extruder (i.e., the first Id. 648, first column, second full paragraph under the Processing header).  Based on this teaching, it is clear that the two extruders of St-Pierre are “separate” extruders that are separated by an adapter.  This description in St-Pierre matches what is shown in Figure 1 of St-Pierre, which shows an adapter connecting the two extruders.  Furthermore, St-Pierre discusses separate L/D ratios and describes the thermoplastic starch (TS) being “fed in” to the twin-screw extruder from the single-screw extruder.  (Id.).
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 1, and the introduction of the polyethylene at this zone reads on step 1a) of claim 1.
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 1, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 1.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 1.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 1.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 1 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticiser of claim 1.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six 
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the polyethylene of St-Pierre with the compatibilizer taught by Huneault, and the motivation to have done so would have been, as Huneault suggests, that such compatibilizers increase the polarity of the polyolefin phase and can potentially react with hydroxyl groups present on the starch macromolecules, giving rise to finer morphologies of the starch particles.  (Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 1.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic starch, as suggested by Huneault’s teaching that the various zones used in the production of the thermoplastic starch of Huneault serve various functions (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  (Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 1, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see 
Considering Claim 2: St-Pierre teaches examples of compositions containing 22, 36, and 39 wt% thermoplastic starch.  (St Pierre, 653, Table 1, entries 2, 3, and 5).
Considering Claim 4: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the Markush group of claim 4.  
Considering Claim 5: St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 5.
Considering Claim 8: St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (St-Pierre, Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).
Considering Claim 16: Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 16.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 16.
St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (Id. Abstract).  Huneault teaches that the 
With respect to the limitation directed to step 2c) in claim 16, the examiner is interpreting step 2c) as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  St-Pierre and Huneault teach a thermoplastic starch prepared by extrusion of a mixture of starch and glycerol, and there is no evidence that the process limitations recited in 2c) in claim 16 would materially affect the structure of the final product.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of WO 2011/020170 (“Huneault”).
Considering Claim 18: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure” where it is blended by the polyethylene.  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 18.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 18, and the introduction of the polyethylene at this zone reads on step 1a) of claim 18.
Id. 648, first column, second full paragraph under the Processing header).  Based on this teaching, it is clear that the two extruders of St-Pierre are “separate” extruders that are separated by an adapter.  This description in St-Pierre matches what is shown in Figure 1 of St-Pierre, which shows an adapter connecting the two extruders.  Furthermore, St-Pierre discusses separate L/D ratios and describes the thermoplastic starch (TS) being “fed in” to the twin-screw extruder from the single-screw extruder.  (Id.).
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 18, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 18.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 18.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 18.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 18 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticizer of claim 18.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six 
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the polyethylene of St-Pierre with the compatibilizer taught by Huneault, and the motivation to have done so would have been, as Huneault suggests, that such compatibilizers increase the polarity of the polyolefin phase and can potentially react with hydroxyl groups present on the starch macromolecules, giving rise to finer morphologies of the starch particles.  (Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 18.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic starch, as suggested by Huneault’s teaching that the various zones used in the production of the thermoplastic starch of Huneault serve various functions (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  (Id. Figure 1.).
With respect to steps 2a) through 2d) of claim 18, the examiner is interpreting these steps as part of the “thermoplastic starch” product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see 
Huneault teaches that the level of grafting of maleic anhydride in the compatibilizer is preferably from 0.5 to 2 wt%.  (Huneault, paragraph bridging pages 5 and 6).  This range overlaps with the “at least 1 wt% maleic anhydride” of the third species of the compatibilizer Markush group of claim 18.
St-Pierre teaches that the thermoplastic starch is prepared from 48% starch, 33% glycerol (i.e., plasticizer), and 19% water.  (St-Pierre, 648, fist column, final full paragraph).  Accordingly, the examiner calculates that the amount of starch relative to the total weight of the starch and glycerol (i.e., plasticizer) is about 59 wt%.  This value falls within the range of claim 18.
St-Pierre teaches that the extruder in which the polyethylene and thermoplastic starch are blended is a twin-screw extruder.  (Id. Abstract).  Huneault teaches that the extruder in which the thermoplastic starch is prepared is a twin-screw extruder.  (Huneault, Figure 1; 7, lines 7-8).  The twin-screw extruder of Huneault reads on the second extruder of claim 18.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) in view of WO 2011/020170 (“Huneault”).
Considering Claim 19: St-Pierre teaches a process of preparing a thermoplastic starch–polyethylene blend using “a co-rotating twin-screw extruder fed by a single-screw extruder.”  (St-Pierre, Abstract).  St-Pierre teaches that the single-screw extruder is used “as a side feeder allowing for gelatinization of the starch before feeding it into the twin-screw at controlled temperature and pressure” where it is blended by the polyethylene.  (Id.).  The two extruders of St-Pierre are depicted in Figure 1 of St-Pierre, reproduced below.

    PNG
    media_image1.png
    676
    749
    media_image1.png
    Greyscale

	The twin-screw extruder of St-Pierre reads on the first extruder of claim 19.  
Figure 1 of St-Pierre shows that the twin-screw extruder has eight zones.  St-Pierre teaches that that polyethylene (i.e., PE) is introduced at the first zone.  (Id. Figure 1; 648, paragraph bridging first and second columns).  The first zone of the twin-screw extruder of St-Pierre reads on the first zone of the first extruder of claim 19, and the introduction of the polyethylene at this zone reads on step 1a) of claim 19.
Id. 648, first column, second full paragraph under the Processing header).  Based on this teaching, it is clear that the two extruders of St-Pierre are “separate” extruders that are separated by an adapter.  This description in St-Pierre matches what is shown in Figure 1 of St-Pierre, which shows an adapter connecting the two extruders.  Furthermore, St-Pierre discusses separate L/D ratios and describes the thermoplastic starch (TS) being “fed in” to the twin-screw extruder from the single-screw extruder.  (Id.).
St-Pierre teaches that the twin-screw extruder is maintained at a temperature of 150 °C.  (Id. 648, second column, first full paragraph).  St-Pierre indicates that the area in the second and third zones of the twin-screw extruder contain a “right-handed kneading block.”  (Id. Figure 2 and caption).  One of ordinary skill would reasonably understand that the processing of polyethylene in a kneading block of an extruder at a temperature 150 °C would give rise to melt mixing.  The second and third zones of the twin-screw extruder of St-Pierre, considered together, read on the second zone of the first extruder of claim 19, and the kneading of the polyethylene at 150 °C taught by St-Pierre reads on step 1b) of claim 19.
St-Pierre shows in Figure 1 that a mixture of starch and glycerol is introduced into the twin-screw extruder at zone four.  (Id. Figure 1).  St-Pierre describes this mixture as TS (i.e., thermoplastic starch).  (Id. 648, first column, paragraph bridging first and second columns).  The fourth zone of the twin-screw extruder of St-Pierre reads on the third zone of the first extruder of claim 19.  The mixture of starch and glycerol introduced at zone four of St-Pierre reads on the thermoplastic starch of claim 19.  The starch in the thermoplastic starch of St-Pierre reads on the starch of claim 19 and the glycerol in the thermoplastic starch of St-Pierre reads on the plasticizer of claim 19.
St-Pierre teaches that the thermoplastic starch–polyethylene composition is allowed to melt in zone four and blended in zones five and six.  (Id.)  The fifth and six 
St-Pierre does not teach that a compatibilizer is introduced together with the polyethylene in the first zone.  However, Huneault teaches the use of a compatibilizer that is polyethylene grafted with maleic anhydride to improve the compatibility between thermoplastic starch and polyethylene.  (Huneault, paragraph bridging pages 5 and 6; 8, lines 1-9; 11, lines 6-18).  Huneault teaches that the compatibilization is achieved by partially substituting the base polymer (polyethylene) with the compatibilizer.  (Id. 6, lines 6-9).  St-Pierre and Huneault are analogous art because they are directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin blends.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted a portion of the polyethylene of St-Pierre with the compatibilizer taught by Huneault, and the motivation to have done so would have been, as Huneault suggests, that such compatibilizers increase the polarity of the polyolefin phase and can potentially react with hydroxyl groups present on the starch macromolecules, giving rise to finer morphologies of the starch particles.  (Id. 11, lines 6-18).
St-Pierre is also silent as to whether or not the extruder in which the starch is blended with the plasticizer has four zones.  However, Huneault teaches a process of preparing thermoplastic starch from starch and glycerol in the first six zones of an extruder, prior to the addition of a polymer with which the thermoplastic starch is blended.  (Id. 13, line 28, to 14, line 4).  These zones are depicted in Figure 1 of Huneault, reproduced below.

    PNG
    media_image2.png
    414
    820
    media_image2.png
    Greyscale

	Figure 1 of Huneault shows that zones identified as zones 0 through 6 serve various functions in the production of the thermoplastic starch (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  These zones, considered individually or together in adjacent pairs, read on the four zones of the second extruder of claim 19.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have replaced the single-screw extruder of St-Pierre with an extruder having four or more zones, and the motivation to have done so would have been to exercise greater control over the production of the thermoplastic starch, as suggested by Huneault’s teaching that the various zones used in the production of the thermoplastic starch of Huneault serve various functions (e.g., starch feed, plasticizer pump, gelatinization, and water removal).  (Id. Figure 1.).  
The “starch feed” zone show in Figure 1 of Huneault reads on step 2a) claim 19.  The “plasticizer pump” zone shown in Figure 1 of Huneault reads on step 2b) of claim 19.  The “devolatilization” zone of Huneault reads on step 2c) of claim 19.  With respect to step 2d), St-Pierre teaches that the pressure of the thermoplastic starch in the single-screw extruder should be maintained at a certain level to prevent boiling of water and glycerol.  (St-Pierre, 650, first column).  Accordingly, one of ordinary skill in the art would reasonably understand pressure to be a result-effective variable that it would be obvious to control when processing thermoplastic starch.  It would have been obvious to .
Claims 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over N. St-Pierre et al., Processing and Characterization of Thermoplastic Starch/Polyethylene Blends, 38 Polymer 647 (1997) (“St-Pierre”) and WO 2011/020170 (“Huneault”), as applied above to claims 1 and 16, and further in view of                     WO 2013/178746 (“Soliman”).
Considering Claims 9 and 17: The relevant teachings of St-Pierre and Huneault are discussed above with respect to the obviousness rejections of claims 1 and 16.
St-Pierre does not teach that the thermoplastic starch–polyethylene blend is further subjected to a step in which it is stretched at elevated temperatures in a machine direction and a transverse direction.  However, Soliman teaches stretching a thermoplastic starch–polyolefin composition at elevated temperatures in a machine direction and a transverse direction to produce a biaxially stretched article.  (Soliman, 1, lines 1-7).  Soliman is analogous art because it is directed to the same field of endeavor as the claimed invention, namely thermoplastic starch–polyolefin compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the blend of St-Pierre using the stretching taught by Soliman, and the motivation to have done so would have been, as Soliman suggests, that this method may be used to produce a film with “a desirable combination of at least some of printability, low oxygen permeability, low water vapour permeability and acceptable mechanical properties.”  (Id. 4, lines 16-18).

Response to Arguments
Applicant’s arguments in the remarks dated September 15, 2021, have been fully considered, and the examiner responds as follows.
At pages 8 and 9 of the remarks, applicant argues that the obviousness rejections should be withdrawn because the applied prior art does not teach a second extruder that is a “separate” extruder from the first extruder.  This argument corresponds to the argument set forth in the paragraph bridging pages 8 and 9 of the remarks in after-final reply dated August 30, 2021.  This argument has been fully considered but is not found to be persuasive.  As set forth above in the obviousness rejection of the claims, the examiner finds that the broadest reasonable interpretation of the “separate” extruders limitation, read in view of the original disclosure, is met by the two extruders of St-Pierre.  Specifically, St-Pierre teaches that an adapter connects the exit of the single-screw extruder (i.e., the first extruder) to the twin-screw extruder (i.e., the second extruder) at the fourth zone.  (St. Pierre, 648, first column, second full paragraph under the Processing header).  Based on this teaching, it is clear that the two extruders of St-Pierre are “separate” extruders that are separated by an adapter.  This description in St-Pierre matches what is shown in Figure 1 of St-Pierre, which shows an adapter connecting the two extruders.  Furthermore, St-Pierre discusses separate L/D ratios for the two extruders and describes the thermoplastic starch (TS) being “fed in” to the twin-screw extruder from the single-screw extruder.  (Id.).  This description of the two extruders is consistent with them being “separate” extruders.
Applicant’s remaining arguments in the remarks have been fully considered but are not found to be persuasive for the reasons given in the Advisory Action dated September 7, 2021, where the examiner responded to these arguments
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767